Mr. Chief Justice Shops delivered the opinion of the Court: By reference to the foregoing statement it will be seen that the pleader, by the first innuendo, seeks to charge that by the speaking of the words, which are not actionable in themselves, the defendant intended to charge the plaintiff with willfully and corruptly, for his own gain, neglecting and failing to so demean himself as to advance the objects set forth in the inducement, and a like corrupt failing to promote the best interests of the persons working in and around coal mines in this State, and willfully and corruptly, and for his own gain, refusing to promote harmony, as to work and wages in said occupation, among persons working in and around coal mines in this State; and by the second innuendo, to .charge the plaintiff with willfully, corruptly, and for his own gain, permitting himself, while president of the said association, to be employed by the coal company named, for the purpose of interfering with and retarding said objects of said association, and for the purpose of injuring the best interests of the persons working in and around coal mines in Illinois, and for the purpose of producing absence of harmony as to work and wages, etc., contrary to his duty as president of said association ; and by the third innuendo, to charge that the plaintiff, while so being president of said association, accepted employment with said coal company, to keep up an agitation among the persons working in and around the coal mines in central Illinois, to the prejudice of their best interests, and to the destruction of harmony, as to work and wages, between them and persons working in and around coal mines in northern Illinois, so as to diminish and prevent the mining of coal in the coal mines of central and southern Illinois, and so enable the mine owners in northern Illinois to control the trade in coal. It is quite apparent that the pleader has made the innuendoes perform the office of the inducement and colloquium. It is not permissible to enlarge and extend the meaning of the words spoken, beyond their natural import, by the innuendo, except so far as such enlarged meaning is warranted by prefatory matter set forth in the inducement or colloquium. An innuendo is properly used to point the meaning of the words alleged to have been spoken, in view of the occasion and circumstances, whether appearing in the words themselves, or extraneous prefatory matters alleged in the declaration. It is explanatory of the subject matter sufficiently already stated, and it can not extend the natural meaning of the words unless there is something averred in the prefatory part of the declaration for it to explain, or to which it may properly extend them. Starkie on Slander, (Wood’s notes,) *355; Townshend on Slander, 161, note, and authorities cited. Words not in themselves actionable can not be rendered so by an innuendo, without a prefatory averment of extrinsic facts which make them slanderous. (Townshend on Slander, 336.) “The office of the inducement is to narrate the extrinsic circumstances which, coupled with the language published, affect its construction and render it actionable, when, standing alone and not thus explained, the language would appear not to concern the plaintiff, or, if concerning him, not to affect' him injuriously.” (Ibid. 308, and note.) If, therefore, the words alleged to have been spoken are not slanderous per se, or if they do not refer to the plaintiff, or if they require explanation by some extrinsic matter to render them actionable, such extrinsic facts must be alleged by way of inducement, and thus render the charge intelligible and certain. The colloquium is to connect the words spoken, with the plaintiff, and with the extrinsic matters, if any, set forth by way of induce-' ment. Starkie on Slander, *349. By way of inducement it is alleged that the plaintiff was-president of the Illinois Miners’ Protective Association, by appointment thereof, and received therefor a salary, and which association was a voluntary association of all persons working in and around coal mines in this State, and that one of the objects of said association was to promote the best interests' of said persons in said occupation, and to promote among them harmony as to work and wages, and that it was the duty of the plaintiff, as such president, to so demean himself as to advance the said objects and promote the best interests of said persons, and harmony among them, as to work and wages in their said occupation; and it is further alleged, that the plaintiff, while such president, faithfully and honestly discharged his said duty, and dealt honestly and fairly with all such persons, and never was guilty of the offenses and misconduct imputed to him by the defendant, or suspected thereof, etc., and had acquired the esteem of his neighbors, and of said association, and of' the persons composing the same. It is then charged, that the defendant, knowing the premises, for the purpose of injuring the plaintiff in his good name and reputation, and of bringing the plaintiff into disrepute, etc., as president, etc., in a discourse had of and concerning the plaintiff, and of his execution of his said office of president, falsely, etc., spoke and published the defamatory words, etc. It seems like a work of supererogation to attempt to demonstrate that the innuendoes are not warranted by the matter of this inducement. Whether agitation in respect to work and wages was for the best interests of the individuals working in and around the coal mines of this State, is not stated. Nor, indeed, is there anything stated in respect of what is and is not for them best interests. It is not shown, in any way, that if the plaintiff had been guilty as charged in the language alleged to have been used by the defendant, it would have operated to the prejudice of the association or of the persons engaged in mining, or that the use of the language could have operated to the prejudice of the plaintiff. The duties of the plaintiff are alleged to be, to so demean himself as to advance the objects of the association, and promote harmony, as to work and wages, among the persons in said occupation. It may be, for aught that is alleged, that such object would be attained by the agitation so frequently resorted to, and which it is alleged the defendant charged that plaintiff was guilty of. Indeed, there is nothing that justifies the meaning sought to be put upon the words spoken, by either of the innuendoes. Again, the association is alleged to be a voluntary one, and it is not shown that the plaintiff is entitled to any fees, salary or emoluments, of which he was deprived by reason of the defamatory words alleged. It is alleged, in general terms, that at the time the defendant committed the grievances complained of, the plaintiff had held, used and exercised the office of president in said association, and received and enjoyed a salary therefrom of $100 per month. But it is not stated that he was in any way lawfully entitled to receive from this voluntary association any compensation or to exercise said office, after the speaking of the alleged defamatory words,—that is to say, there is no such title to the office shown as would j ustify the averment that he had “been exposed to the loss of his said office as president of said association, and the emoluments thereof.” In our judgment the demurrer was properly sustained, and the judgment of the Appellate Court is affirmed. Judgment affirmed.